Judgment of Supreme Court, New York County, entered on May 14, 1975, declaring petitioner to be in criminal contempt and sentencing him to five months imprisonment, unanimously modified, on the law, to the extent of vacating the sentence imposed and remanding the matter for resentence, and, as so modified, affirmed, without costs and without disbursements. Subdivision 1 of section 751 of the Judiciary Law provides for punishment by fine of up to $250, or by imprisonment not to exceed 30 days, or both. As the affidavit in opposition correctly points out, the sentence imposed herein exceeded that provided for in the above-mentioned section. We agree with the suggestion contained in that affidavit "that the matter of penalty be remanded to respondent since it is in the discretion of the Court”. Concur— Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ.